020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending and they are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being unanticipated by Usami (US 2018/0114199).
As to claim 1, a method for reconfiguring a micro service architecture that performs a mission by
combining a plurality of tasks connected through signals, the method comprising:
decomposing a combination of tasks associated with a mission as the mission is
changed (the autonomy management module 312 decomposes a mission into discrete tasks and allocates the tasks between a user and the assist agent, paragraph [42]);
recombining tasks by varying the combination of the tasks according to connection
management information (method 700 may include receiving, by the processing device, a change to at least one of the plurality of tasks from the first crew member via one of the first display and the second display. The method 700 may further include displaying, on the first display and on the second display, the plurality of tasks, including the change to the at least one of the plurality of tasks, to the first crew member and to the second crew member respective… that other processes may be added or existing processes may be removed, modified, or rearranged, paragraphs [55]-[56]; a change to at least one of the ; and
performing a changed mission based on the recombined tasks (the method 700 may include receiving, by the processing device, a change to at least one of the plurality of tasks from the first crew member via one of the first display and the second display. The method 700 may further include displaying, on the first display and on the second display, the plurality of tasks, including the change to the at least one of the plurality of tasks, to the first crew member and to the second crew member respectively. The changed task may then be performed by the assist agent, paragraph [56]; processing device, the changed task to the assist agent, and performing, by the assist agent, the changed task, claims 13-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay (US 2018/0114199) in view of in view of Masuda (US 2008/0288671 A1).






As to claims 2 and 8, Sahay teaches the recombining of the tasks comprises:
obtaining task recombination identifier(s) from a task recombination command; extracting required tasks from a task list based on the task recombination identifier(s); extracting path(s) connecting the extracted tasks from a path list, connecting signals between the extracted tasks based on the extracted paths.
However, Masuda teaches obtaining task recombination identifier(s) from a task recombination command (all records where the write request flag 1231 of the path management table 122 indicates transmission permission of the write request from the selected records; If the status 1229 indicates a normal or abnormal status, the device link manager 127 of the host computer 10 selects all records where the write request flag 1231 of the path management table 122 indicates transmission permission of the write request from the selected records paragraphs [113]-[116]); 
extracting required tasks from a task list based on the task recombination identifier(s);
 (the read request flag 1230 indicates whether a read request can be transmitted by using the path 17 identified by the path ID 1221 of the record. The write request flag 1231 indicates whether a write request can be transmitted by using the path 17 identified by the path ID 1221 of the record, paragraphs [86]-[116]);
extracting path(s) connecting the extracted tasks from a path list, (The device link manager 127 of the host computer 10 extracts path ID's 1221 from all the selected records, paragraphs [113]-[116]); and
connecting signals between the extracted tasks based on the extracted paths (the device link manager 127 of the host computer 10 provides a main LU 25 and a .
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of obtaining task recombination identifier(s) from a task recombination command; extracting required tasks from a task list based on the task recombination identifier(s); extracting path(s) connecting the extracted tasks from a path list, connecting signals between the extracted tasks based on the extracted paths as taught by Sahay into Masuda quickly restored from a from a failure.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay (2018/0114199) in view of Sachs (9,665,072 B2).

As to claims 3 and 9, Sahay does not teach the microservice architecture includes
event inputs, event outputs, and a plurality of logic tasks. However, the microservice architecture includes event inputs, event outputs, and a plurality of logic tasks further includes parameters used to control the plurality of logic tasks  (logic links of inputs and outputs of the safety-relevant subscribers configured within a control logic for carrying out the automation task, claim;  and further includes parameters used to control the plurality of logic tasks, subscriber-specific safety parameters, wherein the safety steps are determined, the safety-relevant standard defining safety steps for categorizing differing safety-relevant capacities of the safety-relevant ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of obtaining task recombination identifier(s) from a task recombination command; extracting required tasks from a task list based on the task recombination identifier(s); extracting path(s) connecting the extracted tasks from a path list, connecting signals between the extracted tasks based on the extracted paths as taught by Sachs into Safety is an essential demand in industrial automation. When carrying out automation tasks, it has to be safeguarded that the automation network, upon failure of one of the subscribers or if other errors occur.
Claim 4 -6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay (2018/0114199) in view of Usami (US 2008/0270670 A1).
As to claims 4 and 10, Sahay does not teach the connection management information
includes task information and path information.  However, Usami teaches connection management information includes task information and path information (the path transfer control table 93 is configured to include a host-path number management column 93A for managing a host path number for uniquely identifying the host paths 121, a path status column 93B for managing whether the path status of the relevant host path number is normal or abnormal, a host transfer in progress flag column 93C for managing whether the host path 121 of the relevant host-path number is transferring data, and a column 93D for the number of tape transfer jobs for managing the number of data transfer jobs between the 
path switching method for improved performance of the entire system.


As to claims 5 and 11, Usami teaches the task information includes information
on ON or OFF statuses of tasks (the CPU 81 in the virtual disk library apparatus 5 changes "on" to "off" ("1" to "0") for the transfer -path review flag for the job, paragraphs [210-212]).

As to claims 6 and 12, Usami teaches the path information includes information
on a path changed according to the statuses of the tasks (if the host path 121 selected by transfer path selection processing is not in use ("path busy") (SP97: NO), the CPU 81 in the virtual disk library apparatus 5 refers to the job status column 94C in the job control table 94, changes "in progress" to "waiting" for the job corresponding to the D2T backup request or T2D restoration request restoration request, suspends the job for a predetermined time, and waits for the host path 121 to terminate the transfer with the business server 2 or the tape library apparatus 74 (SP98), and again refers to the job status column 94C in the job control table 94, changes "waiting" to "in progress" for the job corresponding to the D2T backup request or T2D restoration request, thereby executing transfer path selection, paragraphs [212-213].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195